Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                November 13, 2015

The Court of Appeals hereby passes the following order:

A15A1614. IN THE INTEREST OF M. R. AND M. R., children.

      We granted Sequoia Robinson’s application for discretionary review of the
juvenile court’s order terminating her parental rights to M. R. and M. R.
      After reviewing the record in its entirety, we find no error in the juvenile
court’s decision. Thus, the application for discretionary appeal was improvidently
granted. Accordingly, Robinson’s appeal is dismissed. See Collier v. Dept. of Human
Resources, 196 Ga. App. 843, 844 (397 SE2d 632) (1990) (dismissing discretionary
appeal as improvidently granted where full consideration of the record revealed no
error in lower court’s ruling).



                                      Court of Appeals of the State of Georgia
                                                                           11/13/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.